Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 1 of 15 Page ID #:1773



   1   Jon G. Daryanani, Bar No. 205149
       JDaryanani@perkinscoie.com
   2   Javier F. Garcia, Bar No. 296846
       JGarcia@perkinscoie.com
   3   Lindsay M. Holloman, Bar No. 271266
       LHolloman@perkinscoie.com
   4   PERKINS COIE LLP
       1888 Century Park E., Suite 1700
   5   Los Angeles, CA 90067-1721
       Telephone: 310.788.9900
   6   Facsimile: 310.788.3399
   7   Attorneys for Defendant
       THE BOEING COMPANY
   8
   9                         UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
  11
  12   CHIMESA MEDINA, an individual,             Case No. 8:20-CV-00304-JVS-JEM
       pro se
  13                                              STIPULATED PROTECTIVE
                          Plaintiff,              ORDER
  14
             v.                                   Complaint Filed: March 25, 2019
  15                                              FAC Filed:       August 7, 2019
       THE BOEING COMPANY, a.k.a.                 Curr. Resp.      Date: April 20, 2020
  16   “Boeing”, a corporation,
                                                  New Resp.:        Date: May 11, 2020
  17                      Defendants.
  18
  19
             A.     PURPOSES AND LIMITATIONS
  20
             Discovery in this action is likely to involve production of confidential,
  21
       proprietary or private information for which special protection from public disclosure
  22
       and from use for any purpose other than prosecuting this litigation may be warranted.
  23
       Accordingly, the parties hereby stipulate to and petition the Court to enter the
  24
       following Stipulated Protective Order. The parties acknowledge that this Order does
  25
       not confer blanket protections on all disclosures or responses to discovery and that
  26
       the protection it affords from public disclosure and use extends only to the limited
  27
       information or items that are entitled to confidential treatment under the applicable
  28
                                                -1-
                                                      STIPULATED PROTECTIVE ORDER
                                                                                      92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 2 of 15 Page ID #:1774



   1   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
   2   that this Stipulated Protective Order does not entitle them to file confidential
   3   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
   4   followed and the standards that will be applied when a party seeks permission from
   5   the court to file material under seal.
   6         B.     GOOD CAUSE STATEMENT
   7         This action is likely to involve employee personal contact information,
   8   confidential company policies and procedures, trade secrets, confidential research,
   9   development, commercial information relating to Boeing’s business, confidential
  10   information related to defense contracts, customer information, information which
  11   was disclosed in confidence by a third party, and other proprietary information for
  12   which special protection from public disclosure and from use for any purpose other
  13   than prosecution of this action is warranted. Such confidential and proprietary
  14   materials and information consist of, among other things, confidential personnel,
  15   business or financial information, information regarding confidential business
  16   practices, or other confidential research, development, or commercial information
  17   (including information implicating privacy rights of third parties), information
  18   otherwise generally unavailable to the public, or which may be privileged or
  19   otherwise protected from disclosure under state or federal statutes, court rules, case
  20   decisions, or common law. Accordingly, to expedite the flow of information, to
  21   facilitate the prompt resolution of disputes over confidentiality of discovery
  22   materials, to adequately protect information the parties are entitled to keep
  23   confidential, to ensure that the parties are permitted reasonable necessary uses of such
  24   material in preparation for and in the conduct of trial, to address their handling at the
  25   end of the litigation, and serve the ends of justice, a protective order for such
  26   information is justified in this matter. It is the intent of the parties that information
  27   will not be designated as confidential for tactical reasons and that nothing be so
  28   designated without a good faith belief that it has been maintained in a confidential,
                                                  -2-
                                                        STIPULATED PROTECTIVE ORDER
                                                                                        92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 3 of 15 Page ID #:1775



   1   non-public manner, and there is good cause why it should not be part of the public
   2   record of this case.
   3
   4   2.     DEFINITIONS
   5          2.1    Action: this pending federal lawsuit.
   6          2.2    Challenging Party: a Party or Non-Party that challenges the designation
   7   of information or items under this Order.
   8          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
   9   how it is generated, stored or maintained) or tangible things that qualify for protection
  10   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  11   Cause Statement.
  12          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  13   their support staff).
  14          2.5    Designating Party: a Party or Non-Party that designates information or
  15   items that it produces in disclosures or in responses to discovery as
  16   “CONFIDENTIAL.”
  17          2.6    Disclosure or Discovery Material: all items or information, regardless
  18   of the medium or manner in which it is generated, stored, or maintained (including,
  19   among other things, testimony, transcripts, and tangible things), that are produced or
  20   generated in disclosures or responses to discovery in this matter.
  21          2.7    Expert: a person with specialized knowledge or experience in a matter
  22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  23   an expert witness or as a consultant in this Action.
  24          2.8    House Counsel: attorneys who are employees of a party to this Action.
  25   House Counsel does not include Outside Counsel of Record or any other outside
  26   counsel.
  27          2.9    Non-Party: any natural person, partnership, corporation, association or
  28   other legal entity not named as a Party to this action.
                                                  -3-
                                                        STIPULATED PROTECTIVE ORDER
                                                                                        92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 4 of 15 Page ID #:1776



   1         2.10 Outside Counsel of Record: attorneys who are not employees of a party
   2   to this Action but are retained to represent or advise a party to this Action and have
   3   appeared in this Action on behalf of that party or are affiliated with a law firm which
   4   has appeared on behalf of that party, and includes support staff.
   5         2.11 Party: any party to this Action, including all of its officers, directors,
   6   employees, consultants, retained experts, and Outside Counsel of Record (and their
   7   support staffs).
   8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
   9   Discovery Material in this Action.
  10         2.13 Professional Vendors: persons or entities that provide litigation support
  11   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  13   and their employees and subcontractors.
  14         2.14 Protected Material:       any Disclosure or Discovery Material that is
  15   designated as “CONFIDENTIAL.”
  16         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  17   from a Producing Party.
  18
  19   3.    SCOPE
  20         The protections conferred by this Stipulation and Order cover not only
  21   Protected Material (as defined above), but also (1) any information copied or
  22   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  23   compilations of Protected Material; and (3) any testimony, conversations, or
  24   presentations by Parties or their Counsel that might reveal Protected Material.
  25         Any use of Protected Material at trial shall be governed by the orders of the
  26   trial judge. This Order does not govern the use of Protected Material at trial.
  27
  28
                                                 -4-
                                                       STIPULATED PROTECTIVE ORDER
                                                                                         92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 5 of 15 Page ID #:1777



   1   4.    DURATION
   2         Even after final disposition of this litigation, the confidentiality obligations
   3   imposed by this Order shall remain in effect until a Designating Party agrees
   4   otherwise in writing or a court order otherwise directs. Final disposition shall be
   5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   6   or without prejudice; and (2) final judgment herein after the completion and
   7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   8   including the time limits for filing any motions or applications for extension of time
   9   pursuant to applicable law.
  10
  11   5.    DESIGNATING PROTECTED MATERIAL
  12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  13   Each Party or Non-Party that designates information or items for protection under
  14   this Order must take care to limit any such designation to specific material that
  15   qualifies under the appropriate standards. The Designating Party must designate for
  16   protection only those parts of material, documents, items or oral or written
  17   communications that qualify so that other portions of the material, documents, items
  18   or communications for which protection is not warranted are not swept unjustifiably
  19   within the ambit of this Order.
  20         Mass, indiscriminate or routinized designations are prohibited. Designations
  21   that are shown to be clearly unjustified or that have been made for an improper
  22   purpose (e.g., to unnecessarily encumber the case development process or to impose
  23   unnecessary expenses and burdens on other parties) may expose the Designating
  24   Party to sanctions.
  25         If it comes to a Designating Party’s attention that information or items that it
  26   designated for protection do not qualify for protection, that Designating Party must
  27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  28
                                                 -5-
                                                       STIPULATED PROTECTIVE ORDER
                                                                                      92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 6 of 15 Page ID #:1778



   1         5.2         Manner and Timing of Designations. Except as otherwise provided in
   2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   4   under this Order must be clearly so designated before the material is disclosed or
   5   produced.
   6         Designation in conformity with this Order requires:
   7               (a)     for information in documentary form (e.g., paper or electronic
   8   documents, but excluding transcripts of depositions or other pretrial or trial
   9   proceedings), that the Producing Party affix at a minimum, the legend
  10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  11   contains protected material. If only a portion or portions of the material on a page
  12   qualifies for protection, the Producing Party also must clearly identify the protected
  13   portion(s) (e.g., by making appropriate markings in the margins).
  14         A Party or Non-Party that makes original documents available for inspection
  15   need not designate them for protection until after the inspecting Party has indicated
  16   which documents it would like copied and produced. During the inspection and
  17   before the designation, all of the material made available for inspection shall be
  18   deemed “CONFIDENTIAL.”                After the inspecting Party has identified the
  19   documents it wants copied and produced, the Producing Party must determine which
  20   documents, or portions thereof, qualify for protection under this Order. Then, before
  21   producing the specified documents, the Producing Party must affix the
  22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  23   portion or portions of the material on a page qualifies for protection, the Producing
  24   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  25   markings in the margins).
  26               (b)     for testimony given in depositions that the Designating Party identify
  27   the Disclosure or Discovery Material on the record, before the close of the deposition
  28   all protected testimony.
                                                    -6-
                                                          STIPULATED PROTECTIVE ORDER
                                                                                         92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 7 of 15 Page ID #:1779



   1               (c)      for information produced in some form other than documentary and
   2   for any other tangible items, that the Producing Party affix in a prominent place on
   3   the exterior of the container or containers in which the information is stored the
   4   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
   5   protection, the Producing Party, to the extent practicable, shall identify the protected
   6   portion(s).
   7         5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
   8   failure to designate qualified information or items does not, standing alone, waive
   9   the Designating Party’s right to secure protection under this Order for such material.
  10   Upon timely correction of a designation, the Receiving Party must make reasonable
  11   efforts to assure that the material is treated in accordance with the provisions of this
  12   Order.
  13
  14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  15         6.1         Timing of Challenges.    Any Party or Non-Party may challenge a
  16   designation of confidentiality at any time that is consistent with the Court’s
  17   Scheduling Order.
  18         6.2         Meet and Confer. The Challenging Party shall initiate the informal
  19   dispute resolution process set forth in the Court’s Procedures and Schedules. See
  20   http://www.cacd.uscourts.gov/honorable-alka-sagar.
  21         6.3         The burden of persuasion in any such challenge proceeding shall be on
  22   the Designating Party. Frivolous challenges, and those made for an improper purpose
  23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  25   or withdrawn the confidentiality designation, all parties shall continue to afford the
  26   material in question the level of protection to which it is entitled under the Producing
  27   Party’s designation until the Court rules on the challenge.
  28
                                                    -7-
                                                          STIPULATED PROTECTIVE ORDER
                                                                                        92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 8 of 15 Page ID #:1780



   1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   2         7.1         Basic Principles. A Receiving Party may use Protected Material that is
   3   disclosed or produced by another Party or by a Non-Party in connection with this
   4   Action only for prosecuting, defending or attempting to settle this Action. Such
   5   Protected Material may be disclosed only to the categories of persons and under the
   6   conditions described in this Order.           When the Action has been terminated, a
   7   Receiving Party must comply with the provisions of section 13 below (FINAL
   8   DISPOSITION).
   9         Protected Material must be stored and maintained by a Receiving Party at a
  10   location and in a secure manner that ensures that access is limited to the persons
  11   authorized under this Order.
  12         7.2         Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
  13   otherwise ordered by the court or permitted in writing by the Designating Party, a
  14   Receiving         Party   may     disclose    any       information   or   item   designated
  15   “CONFIDENTIAL” only to:
  16               (a)      the Receiving Party’s Outside Counsel of Record in this Action, as
  17   well as employees of said Outside Counsel of Record to whom it is reasonably
  18   necessary to disclose the information for this Action;
  19               (b)      the officers, directors, and employees (including House Counsel) of
  20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  21               (c)      Experts (as defined in this Order) of the Receiving Party to whom
  22   disclosure is reasonably necessary for this Action and who have signed the
  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24               (d)      the court and its personnel;
  25               (e)      court reporters and their staff;
  26               (f)      professional jury or trial consultants, mock jurors, and Professional
  27   Vendors to whom disclosure is reasonably necessary for this Action and who have
  28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                      -8-
                                                            STIPULATED PROTECTIVE ORDER
                                                                                            92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 9 of 15 Page ID #:1781



   1             (g)   the author or recipient of a document containing the information or
   2   a custodian or other person who otherwise possessed or knew the information;
   3             (h)   during their depositions, witnesses, and attorneys for witnesses, in
   4   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   5   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
   6   will not be permitted to keep any confidential information unless they sign the
   7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   8   agreed by the Designating Party or ordered by the court. Pages of transcribed
   9   deposition testimony or exhibits to depositions that reveal Protected Material may be
  10   separately bound by the court reporter and may not be disclosed to anyone except as
  11   permitted under this Stipulated Protective Order; and
  12             (i)   any mediator or settlement officer, and their supporting personnel,
  13   mutually agreed upon by any of the parties engaged in settlement discussions.
  14
  15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  16         IN OTHER LITIGATION
  17         If a Party is served with a subpoena or a court order issued in other litigation
  18   that compels disclosure of any information or items designated in this Action as
  19   “CONFIDENTIAL,” that Party must:
  20             (a)   promptly notify in writing the Designating Party. Such notification
  21   shall include a copy of the subpoena or court order;
  22             (b)   promptly notify in writing the party who caused the subpoena or
  23   order to issue in the other litigation that some or all of the material covered by the
  24   subpoena or order is subject to this Protective Order. Such notification shall include
  25   a copy of this Stipulated Protective Order; and
  26             (c)   cooperate with respect to all reasonable procedures sought to be
  27   pursued by the Designating Party whose Protected Material may be affected.
  28
                                                 -9-
                                                       STIPULATED PROTECTIVE ORDER
                                                                                       92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 10 of 15 Page ID #:1782



    1         If the Designating Party timely seeks a protective order, the Party served with
    2   the subpoena or court order shall not produce any information designated in this
    3   action as “CONFIDENTIAL” before a determination by the court from which the
    4   subpoena or order issued, unless the Party has obtained the Designating Party’s
    5   permission. The Designating Party shall bear the burden and expense of seeking
    6   protection in that court of its confidential material and nothing in these provisions
    7   should be construed as authorizing or encouraging a Receiving Party in this Action
    8   to disobey a lawful directive from another court.
    9
   10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   11         PRODUCED IN THIS LITIGATION
   12            (a)         The terms of this Order are applicable to information produced by a
   13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
   14   produced by Non-Parties in connection with this litigation is protected by the
   15   remedies and relief provided by this Order. Nothing in these provisions should be
   16   construed as prohibiting a Non-Party from seeking additional protections.
   17            (b)         In the event that a Party is required, by a valid discovery request, to
   18   produce a Non-Party’s confidential information in its possession, and the Party is
   19   subject to an agreement with the Non-Party not to produce the Non-Party’s
   20   confidential information, then the Party shall:
   21                  (1)      promptly notify in writing the Requesting Party and the Non-
   22   Party that some or all of the information requested is subject to a confidentiality
   23   agreement with a Non-Party;
   24                  (2)      promptly provide the Non-Party with a copy of the Stipulated
   25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   26   specific description of the information requested; and
   27                  (3)      make the information requested available for inspection by the
   28   Non-Party, if requested.
                                                      -10-
                                                             STIPULATED PROTECTIVE ORDER
                                                                                            92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 11 of 15 Page ID #:1783



    1             (c)   If the Non-Party fails to seek a protective order from this court within
    2   14 days of receiving the notice and accompanying information, the Receiving Party
    3   may produce the Non-Party’s confidential information responsive to the discovery
    4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
    5   not produce any information in its possession or control that is subject to the
    6   confidentiality agreement with the Non-Party before a determination by the court.
    7   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
    8   of seeking protection in this court of its Protected Material.
    9
   10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   12   Protected Material to any person or in any circumstance not authorized under this
   13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   16   persons to whom unauthorized disclosures were made of all the terms of this Order,
   17   and (d) request such person or persons to execute the “Acknowledgment and
   18   Agreement to Be Bound” that is attached hereto as Exhibit A.
   19
   20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   21         PROTECTED MATERIAL
   22         When a Producing Party gives notice to Receiving Parties that certain
   23   inadvertently produced material is subject to a claim of privilege or other protection,
   24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   26   may be established in an e-discovery order that provides for production without prior
   27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   28   parties reach an agreement on the effect of disclosure of a communication or
                                                  -11-
                                                         STIPULATED PROTECTIVE ORDER
                                                                                        92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 12 of 15 Page ID #:1784



    1   information covered by the attorney-client privilege or work product protection, the
    2   parties may incorporate their agreement in the stipulated protective order submitted
    3   to the court.
    4
    5   12.   MISCELLANEOUS
    6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
    7   person to seek its modification by the Court in the future.
    8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
    9   Protective Order, no Party waives any right it otherwise would have to object to
   10   disclosing or producing any information or item on any ground not addressed in this
   11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   12   ground to use in evidence of any of the material covered by this Protective Order.
   13         12.3 Filing Protected Material. A Party that seeks to file under seal any
   14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   15   only be filed under seal pursuant to a court order authorizing the sealing of the
   16   specific Protected Material at issue. If a Party’s request to file Protected Material
   17   under seal is denied by the court, then the Receiving Party may file the information
   18   in the public record unless otherwise instructed by the court.
   19
   20   13.   FINAL DISPOSITION
   21         After the final disposition of this Action, as defined in paragraph 4, within 60
   22   days of a written request by the Designating Party, each Receiving Party must return
   23   all Protected Material to the Producing Party or destroy such material. As used in
   24   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   25   summaries, and any other format reproducing or capturing any of the Protected
   26   Material. Whether the Protected Material is returned or destroyed, the Receiving
   27   Party must submit a written certification to the Producing Party (and, if not the same
   28   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                  -12-
                                                         STIPULATED PROTECTIVE ORDER
                                                                                        92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 13 of 15 Page ID #:1785



    1   (by category, where appropriate) all the Protected Material that was returned or
    2   destroyed and (2) affirms that the Receiving Party has not retained any copies,
    3   abstracts, compilations, summaries or any other format reproducing or capturing any
    4   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
    5   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
    6   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    7   reports, attorney work product, and consultant and expert work product, even if such
    8   materials contain Protected Material. Any such archival copies that contain or
    9   constitute Protected Material remain subject to this Protective Order as set forth in
   10   Section 4 (DURATION).
   11
   12   14.   Any violation of this order may be punished by any and all appropriate
   13   measures including, without limitation, contempt proceedings and/or monetary
   14   sanctions.
   15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   16
   17   Dated: October 28, 2020                     KING & SIEGEL LLP
   18
   19                                                   By: /s/ Joe W. Baruch
                                                           Joel W. Baruch
   20                                                      Attorneys for Plaintiff
   21                                                      CHIMESA MEDINA

   22
        Dated: October 28, 2020                     PERKINS COIE LLP
   23
   24                                                   By: /s/ Lindsay M. Holloman
   25                                                        Jon G. Daryanani
                                                             Lindsay M. Holloman
   26                                                        Jill L. Ripke
   27                                                       Attorneys for Defendant
                                                            THE BOEING COMPANY
   28
                                                 -13-
                                                        STIPULATED PROTECTIVE ORDER
                                                                                       92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 14 of 15 Page ID #:1786



    1         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that Joel Baruch,
    2   on whose behalf this filing is jointly submitted, has concurred in this filing’s content
    3   and has authorized me to file this document.
    4    DATED: October 28, 2020
                                              By: _/s/ Lindsay M. Holloman___________
    5                                            Lindsay M. Holloman, Bar No. 271266
                                                 LHolloman@perkinscoie.com
    6
    7
    8
        FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    9
   10
                October 29, 2020
        DATED: ________________________
   11
   12
             /s/ - John E. McDermott
        _____________________________________
   13
        Honorable John E. McDermott
   14   United States Magistrate Judge
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -14-
                                                         STIPULATED PROTECTIVE ORDER
                                                                                        92270560.1
Case 8:20-cv-00304-JVS-JEM Document 36 Filed 10/29/20 Page 15 of 15 Page ID #:1787



    1                                         EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3
        I,   _____________________________                [print   or   type   full   name],    of
    4
        _________________ [print or type full address], declare under penalty of perjury
    5
        that I have read in its entirety and understand the Stipulated Protective Order that was
    6
        issued by the United States District Court for the Central District of California on
    7
        [date] in the case of ___________ [insert formal name of the case and the number
    8
        and initials assigned to it by the court]. I agree to comply with and to be bound by
    9
        all the terms of this Stipulated Protective Order and I understand and acknowledge
   10
        that failure to so comply could expose me to sanctions and punishment in the nature
   11
        of contempt. I solemnly promise that I will not disclose in any manner any
   12
        information or item that is subject to this Stipulated Protective Order to any person
   13
        or entity except in strict compliance with the provisions of this Order. I further agree
   14
        to submit to the jurisdiction of the United States District Court for the Central District
   15
        of California for the purpose of enforcing the terms of this Stipulated Protective
   16
        Order, even if such enforcement proceedings occur after termination of this action.
   17
        I hereby appoint __________________________ [print or type full name] of
   18
        _______________________________________ [print or type full address and
   19
        telephone number] as my California agent for service of process in connection with
   20
        this action or any proceedings related to enforcement of this Stipulated Protective
   21
        Order.
   22
   23
        Date: ______________________________________
   24
        City and State where sworn and signed: _________________________________
   25
        Printed name: _______________________________
   26
        Signature: __________________________________
   27
   28
                                                   -15-
                                                          STIPULATED PROTECTIVE ORDER
                                                                                          92270560.1
